Citation Nr: 0307690	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, in which the RO, in pertinent part, determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for rheumatoid 
arthritis.  Jurisdiction of the veteran's file has 
subsequently been transferred to the RO in Portland, Oregon.

The veteran requested a hearing before a Member of the Board 
at the RO, and subsequently withdrew that request.  See 38 
C.F.R. 20.702(e).  However, in lieu of the Board hearing, the 
veteran provided oral testimony before a Decision Review 
Officer (DRO) at the RO in February 2000, a transcript of 
which has been associated with the claims file.

In October 2002 the RO granted the veteran's claim for 
service connection for a right ankle injury, with an 
evaluation of 20 percent effective July 2, 1998.  In February 
2003 the veteran filed a notice of disagreement (NOD) with 
the evaluation assigned and the effective date of the award.  
In that same month, the RO granted an earlier effective date 
for the establishment of service connection for residuals of 
the right ankle injury, which represented a complete grant of 
that benefit.  A statement of the case (SOC) was issued with 
regard to the evaluation of residuals of a right ankle 
injury, evaluated at 20 percent.  There has been no 
substantive appeal filed as to that issue, and it is not 
before the Board for appellate considerate at this time.


FINDINGS OF FACT

1.  Clear and unmistakable evidence not having been presented 
in order to rebut the presumption of soundness, it must be 
presumed that rheumatoid arthritis did not exist prior to 
service.  

2.  The preponderance of the evidence demonstrates that 
rheumatoid arthritis was not incurred in service, nor does 
the record support a finding that such a disability is 
etiologically related to service.

3.  Current medical examination findings show no 
symptomatology indicative of rheumatoid arthritis.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was examined upon entry into service, and the 
Report of Medical Examination shows that upon clinical 
evaluation his musculoskeletal system was normal.  However, 
on the Report of Medical History completed by the veteran for 
the purpose of service entry, he indicated that he had 
previously had rheumatic arthritis.  The examiner's summary 
on that report indicated that there had been a trace of 
rheumatic arthritis the previous year, and that the veteran's 
knees cracked.  Service medical records also show that in 
September 1973 the veteran fell and injured his right ankle.  
X-rays taken showed no fracture, but early calcification of 
the talo-fibular ligament was noted.  On examination at the 
time of separation from service, clinical findings were 
completely normal.

In November 1994 the veteran filed an informal claim of 
entitlement to service connection for rheumatoid arthritis.  
He claimed that his ankle and knee problems had been 
diagnosed as rheumatoid arthritis.  He contended that he 
suffered from rheumatoid arthritis in the service and 
military doctors had prescribed medication.

A VA outpatient treatment report in November 1994 shows the 
veteran complained of multiple joint pain of four months' 
duration, in virtually all joints.  It was noted that there 
were positive findings of rheumatoid arthritis.  

A November 1994 discharge summary from the VA Medical Center 
(MC) in Walla Walla shows the veteran was admitted 
voluntarily to Acute Psychiatry for a period of approximately 
sixteen days.  Laboratory data revealed that he had a 
rheumatoid serology that was positive.  The diagnosis 
rendered under Axis III was rheumatoid arthritis.

A VA outpatient treatment report dated in December 1994 shows 
the veteran had some improvement in joint pain.  On 
examination, there was a positive rheumatoid factor, with 
early changes.  The diagnostic assessment was rheumatoid 
arthritis.  

A VA general medical examination was conducted in January 
1995.  At the time of the examination the veteran reported 
that a diagnosis of rheumatoid arthritis had been made in 
November 1994 at the Walla Walla VAMC.  He stated that he had 
taken Prednisone, Naprosyn, and Oraphen oral gold.  He 
complained of limited and lost range of motion of the ankles, 
with pain at the extremes and some crepitus on motion.  He 
also complained of aching, shooting pains, swelling, 
crepitation, and locking and easy turning of the ankles.  The 
diagnosis, in pertinent part, was painful ankles due to 
multiple ligamentous sprains and possible old fracture.  X-
rays of the knees and ankles revealed no abnormalities.

The veteran also underwent a VA examination for post-
traumatic stress disorder, which is relevant is this instance 
because the examiner rendered a diagnostic impression under 
Axis III of rheumatoid arthritis which was then seen as a 
psychosomatic derivative of the veteran's main psychiatric 
condition.  

In March 1995 the RO denied the veteran's claim of 
entitlement to service connection for rheumatoid arthritis.  
The veteran did not perfect an appeal as to that claim, and 
therefore it was final.

A September 1995 VA outpatient treatment report shows 
laboratory findings of a rheumatoid factor of 236.  X-rays of 
the hands, wrists, feet, and knees were normal.

At the time of a private psychological evaluation in November 
1995, the veteran reported that arthritis had prevented him 
from being able to do many jobs.  He stated that the 
arthritis made his depression worse and that it was hard to 
separate the two disorders.  The psychologist noted that the 
veteran had rheumatoid arthritis that affected his ambulation 
and his ability to concentrate or persist in any position for 
very long.  The diagnosis under Axis III was rheumatoid 
arthritis.

In March 1998 the veteran requested that his claim for 
service connection for rheumatoid arthritis be reopened.  In 
August 1998 the RO denied reopening his claim on the basis 
that new and material evidence to reopen the claim for 
rheumatoid arthritis had not been submitted.  The veteran 
perfected a timely appeal as to the RO's determination.  A 
SOC was issued in November 1998.

A personal hearing was conducted before a Decision Review 
Officer at the RO in February 2000 with regard to the issue 
of new and material evidence to reopen the claim for service 
connection for rheumatoid arthritis.  The veteran testified 
that he had arthritis when he entered service.  Hearing 
Transcript (Tr.), at 4.  He stated that when he first entered 
the service he had problems with his knees, ankles, and 
hands, and was diagnosed with rheumatoid arthritis.  Tr. at 
4-5.  He further stated that upon separation from the 
military his arthritis was a lot worse and he walked with a 
definite limp.  Tr. at 5.  He reported that he took 
prescription medication and over-the-counter medication for 
his rheumatoid arthritis.  Tr. at 6.

A supplemental SOC (SSOC) was issued by the DRO in April 
2000, which continued to deny reopening of the claim for 
service connection for rheumatoid arthritis.

In a December 2000 decision, the Board found that the veteran 
had submitted new and material evidence to support his claim 
for service connection for rheumatoid arthritis.  The claim 
was reopened and remanded for further development.

In July 2001 the veteran completed a consent for release of 
medical information, in order that the RO could access his 
records from the Osteopathic Hospital in Yakima, Washington.  
However, he noted that that medical facility no longer 
existed and that all records had been transferred to the 
Memorial Hospital in Yakima.  The RO sent a letter to the 
Yakima Valley Memorial Hospital requesting the veteran's 
treatment records, and they informed the RO that they had no 
information on the veteran.

A July 2002 VA outpatient treatment report indicates that the 
veteran was referred for an evaluation and recommendations 
regarding management of his rheumatoid arthritis.  It was 
noted in the report that the veteran had been off all 
medication since 1999, except Naproxen.  He reported 
approximately one and one-half hours of morning stiffness, 
which would subside with a hot shower or bath.  He stated 
that on numerous occasions he had had an abnormal blood test 
for rheumatoid factor.  The clinical assessment was that the 
veteran showed no chronic sequelae associated with rheumatoid 
arthritis.  The examiner noted that the veteran either had a 
very mild form of the disease, or one needed to question the 
diagnosis.

An SSOC was issued in January 2003, which confirmed the 
denial of service connection for rheumatoid arthritis. 

A VA examination was conduction in January 2003 to evaluation 
the veteran's rheumatoid arthritis.  With regard to his 
history, it was noted in the examination report that the 
veteran had developed rheumatoid arthritis at age eighteen, 
several months before going into the service.  Apparently at 
that time he had suffered some general malaise and aches and 
pains, as well as a low-grade fever.  He sought advice 
through his primary care provider, who recommended he see a 
specialist.  A blood test was obtained which was positive for 
rheumatoid factor.  At that time, according to his account, 
he was given a diagnosis of rheumatoid arthritis.  It was 
further noted that he was in the service from 1971 to 1974 
and sought no medical attention for rheumatoid arthritis.  He 
had not sought further medical treatment for rheumatoid 
arthritis until 1993.  He was currently taking Naproxen, at 
1,000 milligrams every day, which he said controlled some of 
his joint pain.  He stated that most of the joint pain 
currently was in the small joints of the hands.  He stated 
that he had occasional knee pain and some ankle pain.  A 
prior blood test had been positive for rheumatoid factor.  

On clinical evaluation, the veteran had no evidence of active 
synovitis or rheumatoid findings in the shoulders, elbows, 
wrists, or small joints of the hands.  Examination of the 
bilateral hips and knees showed no evidence of active 
rheumatoid arthritis.  The left ankle and bilateral feet, in 
the forefoot, were also free of any synovitis or evidence of 
active rheumatoid arthritis.  The bilateral ankle examination 
showed no evidence of rheumatoid arthritis.  His hands showed 
no evidence of active rheumatoid arthritis or erosive 
disease.  His rheumatoid factor was positive as of a blood 
test in 2002, showing a rheumatoid factor of 475 in the 
summer of 2002.  

The clinical assessment was that the veteran had a history of 
positive rheumatoid factor and possible rheumatoid arthritis, 
dating back prior to entrance into service.  It was further 
noted that he had a history of active rheumatoid arthritis 
between 1993 and 1998.  However, the examiner stated that the 
veteran currently is in remission from active rheumatoid 
arthritis.  The examiner noted that there was no evidence of 
activity which would support a clinical diagnosis of 
rheumatoid arthritis on the present examination.

In summary, the examiner opined that the etiology of the 
veteran's rheumatoid arthritis is unknown, and that, in any 
event, it is unrelated to his years in military service.  The 
examiner noted that he did not think that the veteran's 
rheumatoid arthritis was active during the military service, 
or that military duty would have worsened his rheumatoid 
symptoms.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the United States Court of Appeals for Veteran Claims (Court) 
is inconsistent as to whether the new statute should be given 
retroactive effect.  The Court has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the November 
1998 SOC, the April 2000 SSOC, the text of the Board's remand 
of December 2000, and correspondence from the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate a claim for service 
connection on a direct basis and based upon aggravation.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the July 2001 letter in which 
the RO advised the veteran of what evidence VA needs to grant 
his claim, what necessary information or evidence the veteran 
must supply, and that VA has a responsibility to obtain any 
relevant records that he identifies on his behalf.  

The evidence indicates that the veteran may be in receipt of 
Social Security Administration (SSA) benefits, and no such 
records are associated with the claims file.  The Board is 
aware of the Court's holding, in the case of Tetro v. Gober, 
14 Vet. App. 110 (2000), that VA has the duty to request 
relevant information and pertinent records from other Federal 
agencies, when on notice that such information exists.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) (SSA 
records must be sought by VA in claim for unemployability 
rating, since SSA benefits are payable for inability to hold 
substantially gainful employment).

On the other hand, the Board takes note of the provisions of 
38 U.S.C.A. § 5103A, which do not require VA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case, there is no indication that any SSA records 
would provide information different from that already of 
record, or produce nexus evidence which would establish a 
link between the claimed disability and service.  
Furthermore, it was the opinion of the VA medical examiner in 
January 2003 that the veteran does not have a current 
diagnosis of rheumatoid arthritis.  Moreover, the VA examiner 
found that the veteran's claimed rheumatoid arthritis was not 
linked to his period of service.  In addition, SSA benefits 
were not awarded until many years after service, in 1996.  
Since there is no reasonable possibility that obtaining SSA 
records would aid in substantiating this claim for service 
connection, especially in light of the recent medical opinion 
that the claimed disability does not currently exist, there 
would be no useful purpose in obtaining a copy of medical 
records upon which the SSA decision granting benefits to the 
veteran was based.  

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder.  Moreover, neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The record 
reflects that the RO has obtained the veteran's VA treatment 
records, and that he was provided with a VA examination in 
January 2003, resulting in up-to-date medical evidence being 
in the file.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
rheumatoid arthritis.  He reports having rheumatoid arthritis 
prior to his entering active duty in the military in 1971.  
He contends, however, that upon separation from the military, 
his arthritis was a lot worse, and he walked with a definite 
limp.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A higher court has explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The service medical records, as well as testimony from the 
veteran, indicate that he had rheumatoid arthritis prior to 
entering the service.  Specifically, the veteran reported at 
the time of his entry into service that he had had rheumatoid 
arthritis, and at his personal hearing in February 2000 he 
testified that Dr. Dove had diagnosed rheumatoid arthritis 
before he entered the service.  However, when the veteran was 
asked to submit records from Dr. Dove or a release for VA to 
seek them, he did not do so.  

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that the claimed 
rheumatoid arthritis existed prior to service.  The burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

As discussed above, the veteran has consistently reported 
that he had rheumatoid arthritis before service entry.  
However, VA law and regulations require that there be clear 
and unmistakable evidence that the claimed rheumatoid 
arthritis existed prior to service.  In this case, although 
the veteran reported having rheumatoid arthritis prior to 
service, there is no contemporaneous clinical evidence or 
recorded history to support his contentions.  Nor is there 
evidence that this claimed disorder has resulted in 
disability.  Although he did report at entrance that he had 
had rheumatoid arthritis, physical examination of the 
musculoskeletal system and the lower extremities was 
specifically found to be normal.

In Miller v. West, 11 Vet. App. at 348, the Court held that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry;" in-service clinical 
records reflecting a pre-service diagnosis of a psychiatric 
disability, and an in-service medical board that found the 
veteran's psychiatric disability to have pre-existed service 
were insufficient to rebut the "presumption of soundness" 
found at 38 U.S.C.A § 1111, because these records "were not 
supported by any contemporaneous clinical evidence or 
recorded history in the record."  Because they were 
therefore "without a factual predicate in the record," they 
were found to be insufficient to rebut the presumption of 
soundness.  As in Miller, there is no contemporaneous medical 
evidence of record in the present case to support the 
conclusion that the veteran had a rheumatoid arthritis 
disorder which pre-existed his entry into active duty.  

Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have rheumatoid arthritis prior to his entry 
into active duty.  Thus, there is no clear and unmistakable 
evidence that the claimed rheumatoid arthritis existed prior 
to service, and the presumption of soundness is not rebutted.

Therefore, there is no need for consideration of aggravation 
in service, and the Board will proceed with an analysis on 
the basis of direct service connection.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that, with chronic disease shown as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for rheumatoid arthritis.  In essence, we believe 
that the evidence of record demonstrates that a chronic 
disorder was not incurred in (or aggravated by) active 
military service.

The Board notes that service medical records from the 
veteran's period of active duty are entirely negative for any 
complaints or findings regarding rheumatoid arthritis.  There 
is no evidence to suggest that his claimed rheumatoid 
arthritis is related to service.  Although post-service 
medical records show that test results for rheumatoid 
arthritis were positive, there is no competent medical 
evidence of record that establishes a link between the 
claimed rheumatoid arthritis disorder and service.  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The VA 
examiner in January 2003 noted specifically that the 
veteran's claimed rheumatoid arthritis was unrelated to his 
years in the military.  He acknowledged that the veteran had 
a history of positive rheumatoid factor and possible 
rheumatoid arthritis dating prior to service, and that he had 
a history of active rheumatoid arthritis between 1993 and 
1998.  However, the physician's diagnosis was that the 
veteran was currently in remission from active rheumatoid 
arthritis, and he could find no evidence of activity that 
would support a clinical diagnosis of rheumatoid arthritis on 
examination.

Moreover, the January 2003 examination is consistent with a 
prior evaluation of the veteran's claimed rheumatoid 
arthritis disorder in July 2002.  The July 2002 VA outpatient 
treatment report indicates that the veteran showed no chronic 
sequelae associated with rheumatoid arthritis.  The examiner 
noted that the veteran either had a very mild form of the 
disease, or else one needed to question the diagnosis.  It 
was also noted in the July 2002 VA outpatient treatment 
report that the veteran had been off all medication since 
1999 except Naproxen.  The veteran stated that any morning 
stiffness that he experienced would subside with a hot shower 
or bath.

The Court has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  
Brammer, supra at 225.

In essence, the veteran has not submitted a current medical 
diagnosis of rheumatoid arthritis, or a qualified medical 
opinion linking the claimed disorder to service.  The only 
support for this claim is found in his own statements and 
hearing testimony. 

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms associated 
with rheumatoid arthritis.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that his current symptoms 
are the result of rheumatoid arthritis that may have 
originated in service or was aggravated therein.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Here, the medical evidence 
secured in the claim by VA shows no current rheumatoid 
arthritis disability.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for rheumatoid 
arthritis.  The benefit sought on appeal must accordingly be 
denied.




ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

